Matter of Harris v New York City Police Dept. (2015 NY Slip Op 07228)





Matter of Harris v New York City Police Dept.


2015 NY Slip Op 07228


Decided on October 6, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 6, 2015

Gonzalez, P.J., Mazzarelli, Sweeny, Richter, Manzanet-Daniels, JJ.


15785 401861/13

[*1] In re Fred Harris, [M-2426] Petitioner,
vNew York City Police Department, et al., Respondents.


Fred Harris, petitioner pro se.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for New York City Police Department, respondent.
Kenneth P. Thompson, District Attorney, Brooklyn (Maria Park of counsel), for Kellie Muse, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 6, 2015
CLERK